TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00378-CV





Zenaw Batihun Mersha, Appellant


v.


Genet G. Mersha, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. FM202911, HONORABLE CHARLES F. CAMPBELL JR., JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        On December 9, 2004, we abated this appeal because the district court’s divorce
decree did not address the division of property and, therefore, appellant’s notice of appeal was
prematurely filed.  Appellant filed a supplemental clerk’s record containing an amended final decree
of divorce on September 30, 2005.  Appellant has not filed a brief.  On January 26, 2006, this Court
requested that appellant submit a status report in writing no later that February 10.  Our request
notified appellant that, the “failure to comply will result in dismissal for want of prosecution.” 
Appellant has not replied to our request.  Accordingly, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).
 
 
                                                                                                                                                            
Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution 
Filed:   February 17, 2006